t c memo united_states tax_court kent j and ruth w dawson petitioners v commissioner of internal revenue respondent docket no filed date kenneth a burns for petitioners david w sorensen for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge goldberg special_trial_judge respondent determined the following additions to petitioners' federal income taxes additions to tax additional interest sec sec sec sec sec year a a a c dollar_figure --- --- dollar_figure --- dollar_figure big_number --- big_number --- big_number big_number percent of the interest payable with respect to the portion of the underpayment attributable to negligence percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions following a concession by petitioners the issues for decision are whether petitioners are liable for an addition_to_tax under sec_6653 for whether petitioners are liable for additions to tax under sec_6653 and for tax years and and whether petitioners are liable for additions to tax under sec_6659 petitioners were residents of henderson nevada when the petition was filed in this case petitioner kenneth dawson hereinafter referred to as petitioner is an attorney engaged in the private practice of law primarily insurance defense and although respondent determined increased interest under sec_6621 for all taxable years at issue petitioners did not raise this issue in their pleadings or during trial as such the issue is deemed conceded government consulting with the law firm of dawson and harding in las vegas nevada his wife ruth dawson mrs dawson is a teacher and was employed by the clark county school district during the taxable years at issue on their joint federal_income_tax return petitioners reported gross_income of wages interest dividends capital_gains and other sources in the amount of dollar_figure consequently in the absence of significant deductions or credits they would be subject_to the payment of a substantial amount of federal income taxes for during petitioner's law firm experienced a dramatic increase in profits resulting from its participation in litigation involving a fire at the mgm hotel petitioner was aware of this windfall early in the year and sought investments for his income after reading an advertisement in a local newspaper that promised tax sheltered investments with a tax write-off ratio of to petitioner contacted michael southard southard of the mission company at their first meeting southard introduced petitioner to arthur geldbach geldbach a self-described specialist in tax sheltered investments and financial consulting based solely on southard's recommendation and geldbach's promotional material petitioner hired geldbach to provide him and his law partner samuel harding with financial planning services for his services petitioner paid geldbach an initial fee of dollar_figure petitioner informed geldbach that he was seeking the type of investments that would provide initial tax benefits and future income geldbach recommended that petitioner invest in a variety of limited_partnerships including medical science associates msa msa was engaged in the production marketing and distribution of medical educational video tapes the tapes for continuing medical education of primary care physicians the tapes were produced by hahnemann medical college and hospital of philadelphia hahnemann in a series of approximately programs centered around one medical subject area at issue in this case is the therapeutics through exercise sports medicine and chronic pain management in clinical practice series petitioner was familiar with continuing legal education for attorneys and was aware that similar requirements for physicians were being proposed prior to investing in msa petitioner consulted with geldbach with respect to its tax benefits and income potential and thoroughly reviewed msa's private_placement memorandum the offering materials or memorandum petitioner testified that he also consulted with his accountant david andrews andrews who informed him that he was not qualified to the remaining partnerships included balanced oil_and_gas drill production fund krypton associates genetic bank inc seigler partners ltd and finalco equipment investors xi each reported significant ordinary losses and tax write-offs give advice on the matter but was impressed by the information in the offering materials the offering materials for msa consists of pages a significant portion of which is dedicated to a discussion of the tax aspects of the investments for example in the initial pages of the memorandum the following information is provided estimated_tax although medical science associates limited effect per partnership may have income from its dollar_figure unit operations for illustration purposes the figures below do not take into account any income and assume a tax_bracket taxpayer the irs may disallow any of the various elements used in calculating partnership expenses and credits thereby reducing federal_income_tax benefits of an investment capital_contribution dollar_figure dollar_figure deductible loss equivalent dollar_figure dollar_figure investment ratio to to the memorandum goes to describe the risks associated with msa including pages dedicated to the tax risks alone included as part of the memorandum is an appraisal by mcgraw-hill information systems company mcgraw-hill which determined the fair_market_value of the tapes to be dollar_figure petitioner invested dollar_figure in msa during and signed a promissory note for dollar_figure due in shortly thereafter he began to have misgivings regarding the partnership in date when petitioner received a second invoice in the amount of dollar_figure from geldbach for services to be rendered he expressed concerns about the return of his investment in a letter dated date in response to a conversation held on may the general_partner of msa jules klar klar reassured petitioner that the internal_revenue_service had not audited the partnership returns to date and he had no indication that such a challenge would be forthcoming in date andrews wrote a letter to samuel harding in reference to his introduction to geldbach andrews stated you asked me how i got acquainted with arthur geldbach my memory will perhaps be faulty with specific details but i remember the gist of the matter in the late spring or early summer of art and i met during a backyard party at the home of a mutual friend the next week we met at the port tack restaurant to discuss the investments he had presented to you i told him i was unable to judge the quality of the partnership investments but that i had serious misgivings about msa i also told him that you and petitioner were less than happy for me to direct them to staple checks to their tax_return extension requests he said that msa was an excellent tax_shelter and he owned an interest in it also i told art that until the irs examined neither of us would ever know for sure art said he was proud of the investments he had sold you and petitioner he said he was confident they would perform well both as to investment quality and tax advantages and that he had done a good job in selecting them for you i interpreted these remarks as meaning he had performed due diligence in reviewing their quality as to the fact that you had to pay tax for he said your tax was extremely small compared to your income my response was that dollar_figure was still a huge surprise to you when you had expected none art said you were unrealistic to interpret mr barney's opinion to mean no tax at all since that lunch art and i have had no contact in fact we avoid each other when circumstances put us in the same room i guess it would be awkward for us to talk about anything including the weather sam i hope this limited amount of information has some usefulness for you and petitioner frankly i never dreamed four years ago that i would need to reconstruct my slight involvement with a peripheral fellow being emphasis added in date gersten savage kaplowitz simensky gersten the law firm representing the partnership wrote petitioner and demanded the second payment of dollar_figure gersten explained that failure to pay would result in a forfeiture of petitioner's partnership_interest and a loss of all tax advantages stemming from msa in petitioner assured gersten that payment was forthcoming but that it was made with great reluctance and that it should not be construed as a waiver of any claims which may arise from his investment in msa in date petitioners filed their joint federal_income_tax return wherein they claimed an ordinary_loss of dollar_figure and an investment_tax_credit of dollar_figure relating to their investment in msa the tax_credit was calculated using the unadjusted_basis dollar_figure of the tapes as reported by msa on the schedule_k-1 petitioner also claimed carryback credits for in petitioner filed suit against geldbach and klar and joined in a suit against mcgraw-hill allegedly for preparation of a fraudulent appraisal the taxable years and in the respective amounts of dollar_figure dollar_figure and dollar_figure in charlton v commissioner tcmemo_1990_402 affd 990_f2d_1161 9th cir a test case involving limited_partnerships engaged in the production marketing and distribution of similar tapes the cme partnerships this court found the transaction was not engaged in for profit that the appraisal grossly overstated not only the quality and value of the tapes but also the sales forecast and that the transaction was a sham because it lacked economic_substance and a business_purpose we upheld the sec_6661 addition_to_tax for substantial_understatement of tax and found that losses and credits claimed with respect to the cme partnerships were attributable to tax-motivated transactions within the meaning of sec_6621 the underlying transaction in the instant case is in all material respects identical to the transaction considered in the charlton case in the notice_of_deficiency respondent determined that petitioners were negligent in claiming their distributive_share of msa losses and investment tax_credits as such she determined that they are liable for additions to tax under sec_6653 for and sec_6653 and for through respondent also determined that petitioners are liable for additions to tax under sec_6659 for through petitioners concede they are liable for the income_tax deficiencies exclusive of additions to tax however petitioner argues that the circumstances of this case differ from those of the taxpayers in charlton in that he was not negligent therefore petitioner contends that he should not be held liable for additions to tax as determined by respondent sec_6653 for taxable_year and sec_6653 for taxable years and provide that if any portion of an underpayment_of_tax is due to negligence or intentional_disregard_of_rules_and_regulations an amount equal to percent of the underpayment is added to the tax sec_6653 for taxable years through provides for an addition_to_tax equal to percent of the interest on the portion of the negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 respondent's determinations are presumed correct and petitioners bear the burden of establishing otherwise hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 58_tc_757 petitioner maintains that he acted reasonably and with all due care in claiming deductions and credits with respect to his investment in msa in support thereof petitioner argues he relied on advice from an independent financial planner he relied on an appraisal of the tapes prepared by a well known and respected company he was familiar with the use of videos for continuing professional education he did not have time during to independently investigate each partnership he invested in and he monitored his investment and filed suit against those involved when msa did not perform as expected under certain circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional advisor is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on advice of a professional is not standing alone an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id a taxpayer's reliance on representations by insiders promoters or offering materials has been found to be an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 we have rejected pleas of reliance when neither the taxpayer nor advisers purportedly relied upon knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 petitioner essentially argues that he reasonably relied on the purported value of the tapes as set out in the offering materials and on statements made by geldbach as to the legitimacy of the investment in light of the size of his investment and the proportionately large tax write-offs further investigation by petitioner was mandated 765_f2d_643 7th cir affg 80_tc_955 while petitioner consulted with his accountant he did so after making his investment and after considering the information he received from andrews and geldbach andrews had no experience in continuing medical education or the use of tapes for that purpose and based his opinion that due diligence had been done simply on geldbach's assurances moreover prior to his investment in msa both geldbach and southard were unknown to petitioner we cannot say that reliance on the advice of virtual strangers who promoted msa amounts to reasonable conduct such reliance is not the type of activity that overcomes the additions to tax for negligence or intentional disregard of the rules or regulations 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir petitioner points to his reliance on the appraisal prepared by mcgraw-hill as evidence of his reasonable and prudent conduct however the appraisal was part and parcel of the memorandum and may not be considered unbiased and independent information in addition a thorough reading of the appraisal indicates that the calculation of the fair_market_value of the tapes was based on many assumptions several of which are in direct conflict with information provided elsewhere in the memorandum petitioner's argument that the cost of an independent appraisal would have been prohibitive is unconvincing see kirwan v commissioner tcmemo_1994_520 petitioner cites mollen v united_states aftr2d ustc par big_number d ariz in support of his position that he reasonably relied on the advice of independent parties petitioner contends that the factors considered by the court in mollen are generally applicable to the instant case the underlying transaction in mollen is in all material respects identical to the transactions at issue in this case and that of charlton v commissioner tcmemo_1990_402 however the facts and circumstances surrounding the taxpayer in mollen and his investment in the limited_partnership diabetics cme group ltd diabetics are distinguishable from the instant case the taxpayer in mollen was a physician specializing in the study of diabetes and a leader of a continuing medical education cme accreditation program for a local hospital he served on a committee in charge of evaluating cme programs and had a prior association with hahnemann prior to investing in diabetics he consulted with his personal accountant and a tax attorney the taxpayer had no prior business experience petitioner on the other hand is a sophisticated attorney with business experience and knowledge of investments as evidenced by his interest in a real_estate partnership and rental properties petitioner had no expertise in medicine or therapeutic exercise his experience with continuing legal education does not equate to a knowledge of the nontax business activities of msa petitioner also relied on the advice of an adviser to whom he had just been introduced by an unknown promoter of tax_shelters we find mollen v united_states supra to be distinguishable and not binding on this court petitioner also cites pelham v commissioner tcmemo_1993_441 in support of his case the taxpayers in pelham were uneducated and unsophisticated investors who were introduced to their financial planner by their personal accountant with whom they had a prior relationship of trust they invested in a tax_shelter based on the assurances of their accountant and the financial planner who was later indicted for fraud and filing fraudulent tax returns clearly petitioner is distinguishable from the taxpayers in pelham petitioner attempts to distinguish himself from the taxpayers in charlton v commissioner supra by arguing that he relied on independent counsel and specifically on the appraisal by mcgraw-hill we find petitioner's reliance to be inadequate as an attorney he should have exercised more care while he did not have considerable experience with tax_shelters petitioner is well educated and was sophisticated in business by his own testimony petitioner owned and managed a law firm that at one time employed or attorneys and he earned close to dollar_figure in fees during we conclude that a reasonable person with his background would have been on notice that further investigation of the investment in msa was warranted petitioner contends that his continued monitoring of his investment and the subsequent litigation against geldbach and mcgraw-hill demonstrate that he had a bona_fide profit_motive in investing in msa however much of the correspondence received by petitioner in response to his concerns primarily addressed the validity of the tax benefits of the partnership not the income potential in addition petitioner made a second investment in msa during well after he began to have serious doubts about msa and its ability to withstand an audit by the internal_revenue_service petitioners filed their federal_income_tax return in date wherein they claimed their distributive_share of partnership losses and credits well after both they and andrews voiced concerns about the credibility of the investment we are not persuaded that petitioner lacked interest in the tax benefits generated by msa he testified that he was seeking an investment that provided initial tax benefits according to the memorandum the projected benefits for investors of dollar_figure were investment tax_credits and losses exceeding the investment by a ratio of to in and to in in the first year petitioners claimed an operating loss in the amount of dollar_figure and credits totaling dollar_figure while petitioners' investment was only dollar_figure the direct reductions in petitioners' federal_income_tax equaled percent of their cash investment given that petitioners' gross_income for approximated dollar_figure their alleged lack of interest in the tax benefits generated by msa is unconvincing we are also unpersuaded by petitioners' argument that because of his busy law practice and heavy responsibilities with the mgm disaster litigation he could not be expected to spend time investigating the msa partnership petitioner claims that he hired a financial planner so that he would not have to spend his time or resources investigating potential investments in our view despite his numerous responsibilities petitioner is required to exercise due care with respect to his federal income taxes wilson v commissioner tcmemo_1995_525 based on the foregoing we find that petitioner failed to establish that he acted in a reasonable and prudent manner when he invested in msa accordingly we find petitioners were negligent in claiming the loss and credits on their returns for the taxable years at issue respondent's determination of the additions to tax under sec_6653 for and a and a for and is sustained we next consider whether petitioners are liable for additions to tax under sec_6659 under this section a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed an operating loss and investment tax_credits based on purported values of dollar_figure for the tapes this court found in charlton v commissioner tcmemo_1990_402 that the tapes were grossly overvalued we find that if disallowance of petitioners' claimed tax benefits is attributable to valuation_overstatement petitioners are liable for the sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the tax benefits claimed with respect to msa sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not attributable to valuation overstatements 99_tc_132 affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1991_449 petitioners concede they are not entitled to any losses or credits arising from their investment in msa the record in this case and the test case of charlton v commissioner supra clearly shows that the overvaluation of the tapes was integral to and was the core of our holding that the underlying transaction herein was a sham and lacked economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement 933_f2d_143 2d cir affg tcmemo_1989_684 91_tc_524 accordingly we conclude that the deficiency caused by the disallowance of the claimed loss and credits was attributable to the overvaluation of the tapes petitioners contend that respondent abused her discretion in failing to waive the sec_6659 additions to tax pursuant to sec_6659 sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted_basis or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite petitioner argues that he arrived at his valuation of the tapes by virtue of his relying on geldbach and andrews and on an appraisal prepared by mcgraw-hill in addition to representations made in the offering materials he contends that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax we have found that petitioner's reliance on the above was not reasonable because neither geldbach nor andrews had expertise in continuing medical education the offering materials contained numerous disclaimers and stated that prior similar ventures had not been as successful as predicted and petitioner did not perform any independent investigation into the history experience credibility reputation or finances of msa or its promoters petitioners did not have a reasonable basis for the adjusted base or valuation claimed on their return with respect to their investment in msa the record does not establish an abuse_of_discretion on the part of respondent with respect to the addition_to_tax under sec_6659 in addition the record fails to indicate that petitioners ever requested a waiver from respondent pursuant to sec_6659 until briefing after trial we are reluctant to find that respondent abused her discretion here when for all the record shows she was not even timely requested to exercise it see wilson v commissioner tcmemo_1995_525 citing haught v commissioner tcmemo_1993_58 lapin v commissioner tcmemo_1990_343 affd without published opinion 956_f2d_1167 9th cir accordingly respondent is sustained on this issue decision will be entered for respondent
